Dismissed and Memorandum Opinion filed February 9, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01045-CV
                                    ____________

                          DONALD M. HOLDEN, Appellant

                                            V.

                         JOHN C. OSBORNE AND
              THE LAW OFFICES OF JOHN C. OSBORNE, Appellees


                        On Appeal from the 80th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-02891


                      MEMORANDUM                     OPINION

       This is a cross-appeal from a judgment signed August 25, 2011. The notice of
cross-appeal was filed on November 30, 2011. To date, our records show that appellant has
neither established indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P.
5 (requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in
court of appeals); Tex. Gov’t Code Ann. § 51.207 (Vernon 2005) (same).

       On January 12, 2012, this court ordered appellant to pay the appellate filing fee on
or before January 23, 2012, or the cross-appeal would be dismissed. The appellate filing
fee has not been paid. Accordingly, the cross-appeal is ordered dismissed. See Tex. R. App.
P. 42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Chief Justice Hedges, Justices Jamison and McCally.




                                             2